Citation Nr: 1829270	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  16-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for lung cancer.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971, which was honorable for VA purposes, and from June 1973 to June 1974 which was dishonorable for VA purposes and is a bar to VA benefits.  38 C.F.R. § 3.12(d)(4) (2017).

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a May 2015 rating decision, the RO denied entitlement to service connection for diabetes mellitus, ischemic heart disease, and PTSD.  A notice of disagreement was filed in May 2015 with regard to the diabetes mellitus and ischemic heart disease issues.  A statement of the case was issued in April 2016 and a substantive appeal was received in April 2016.  In an April 2016 rating decision, the RO denied entitlement to service connection for lung cancer, and confirmed and continued the denial of service connection for PTSD.  In May 2016, the Veteran filed a notice of disagreement, a statement of the case was issued in August 2016, and a substantive appeal was received in August 2016.  

In February 2016, a Decision Review Officer Informal Conference was held at the RO with regard to the diabetes mellitus and ischemic heart disease issues.  In February 2018, the Veteran testified at a Board hearing; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Diabetes mellitus, ischemic heart disease, and lung cancer

These claims of service connection hinge on whether the Veteran was exposed to Agent Orange.  He does not assert service in the Republic of Vietnam, but he asserts he was exposed to Agent Orange while serving in Korea while serving around the Korean Demilitarized Zone (DMZ) between 1970-1971.  07/14/2014 VA 21-4138 Statement in Support of Claim.

A Veteran who, during active military, naval, or air service, served between April 1968, and August 31, 1971, in a unit, that as determined by the Department of Defense (DoD), operated in or near the DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a) (6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309 (e) are applicable. 

The VA Adjudication Procedures Manual states that the DoD had confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  See VA Adjudication Procedure Manual, MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  Under the development instructions, if it is determined that a Veteran who served in Korea during the time period belonged to one of the units identified by DoD, then it was presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) would apply.  Id.  If the Veteran served in a different unit located in Korea during this time period, the Veteran's unit's location must be verified.

The Veteran's DD Form 214 reflects that he had active service in the United States Army which included 1 year, 1 month, and 19 days of foreign service in USARPAC.  His military occupational specialty (MOS) was powerman.  His unit was HNB 2nd Bn (HAWK) 71st Arty, Eighth Army; this unit is not among those identified by DoD.  

In an October 2013 submission, the Veteran asserted that from August 1970 to December 1970 he was stationed in Uijeongbu, Korea (Camp Ross), and from October 1970 to October 1971 he was stationed in Uijeongbu, Dongducheon, Seoul, Korea.  10/07/2013 VA 21-0781 Statement in Support of Claim for PTSD.  In another submission, the Veteran asserted that he was stationed at Camp Rossi, Yongjugol, Korea from September 12, 1970 to October 22, 1971.  06/09/2015 VA 21-0781, Statement in Support of Claim for PTSD.  

In April 2015, the Joint Service Records Research Center (JSRRC) stated they were unable to obtain unit records pertaining to the 2nd Battalion, 71st Artillery, Korea for the calendar year 1970.  04/02/2015 DPRIS Response.  

In April 2016, the JSRRC stated they were unable to obtain a 1970 unit history submitted by the 2nd Battalion, 71st Artillery.  However, the 1971 and 1972 unit history submitted by the 2nd Battalion, 71st Artillery, and the 1970-1971 8th United States Army Chronologies were located.  The records document the unit was located at Camp Irwin, South Korea.  The records do not document the use, storage, spraying or transportation of tactical herbicides to include Agent Orange.  In addition, the records do not document any specific duties performed by unit members along the DMZ to include members being sent to the DMZ to identify Korean positions.  

In May 2017 submission from a fellow soldier, P.M.S., he asserted that he served in the U.S. Army in South Korea from February 1969 to May 1972.  P.M.S. recalled that Camp Irwin was the administrative area for batteries Bravo and Charlie, 2nd Bn (HAWK) 71st ADA, 38th Brigade (AD).  Soldier assigned to any battalion in the 38th Brigade (AD) would have the bulk of their service at firing battery locations in the most elevated terrain available for the deployment of their weapon systems: the HAWK and Hercules air defense missiles.  P.M.S. stated that often soldiers from various batteries in the northern sector were temporarily assigned to Camp Red Cloud where the battalion headquarters was co-located with HQ I Corps (GP).  P.M.S. stated that Battery A of 2nd Bn (HAWK) 71st AD was physically closest to the DMZ but others throughout the northern sector were close as well.  P.M.S. asserted that a defoliant compound was used to keep the grass low and fields clear and open.  P.M.S. asserted that soldier on those tactical sites were widely exposed to the spraying.  02/09/2018 Buddy/Lay Statement.

At the Board hearing, the Veteran testified that when he first arrived in Korea, he was stationed in Uijeongbu, an aviation unit, and then he ended up in Camp Red Cloud.  02/09/2018 Hearing Testimony at 4.  

An attempt should be made to verify the Veteran's unit's location during his period of service in Korea from September 1970 to October 1971, to include whether his unit was located at Camp Red Cloud and/or whether his unit was located at a site which used herbicides.  

PTSD

The Veteran asserts that he has PTSD due to his in-service experiences.  Specifically, he asserts that during his service in Korea, he was exposed to a live grenade and that he witnessed Koreans being gunned down.  02/09/2018 Hearing Testimony at 5-6; see also 06/09/2015 VA 21-0781, Statement in Support of Claim for PTSD.  He also testified that while serving near the DMZ he participated in sabotage, such as pouring chemicals in gas tanks.  Id. at 7.

A March 2015 VA treatment record reflects a diagnosis of PTSD that was suggested due to his "traumatic military experiences."  05/01/2015 CAPRI at 70.  The Veteran asserted that he was seeking treatment at the Salem Vet Center; such records should be requested.  

In light of the Veteran's assertions and diagnosis of record, he should be afforded a VA examination to assess whether he has PTSD due to his in-service experiences.

On Remand, associate updated VA treatment records for the period from July 22, 2016.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a release with regard to Salem Vet Center, and request such records and associate the records with the virtual folder.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the virtual folder updated VA treatment records for the period from July 22, 2016.

3.  Request that the JSRRC or any other appropriate repository research the Veteran's unit records, Daily Staff Reports, Serious Incident Reports, or Morning Reports to verify where the Veteran's unit served in Korea from September 1970 to October 1971; and, whether his unit was located/stationed at a site which used herbicides.  

If such efforts prove unsuccessful, documentation to that effect is to be added to the virtual folder.  The Veteran is to be notified of such attempts and requested to provide any relevant evidence in his possession.

4.  After completion of #1-#2, schedule the Veteran for a VA psychiatric examination.  The virtual folders must be reviewed by the examiner so as to become familiar with the Veteran's pertinent medical history and relevant facts.  It is noted that even if the specific stressor event noted above is not verified, the examiner should still consider and accept the Veteran's testimony as a powerman.

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner must:

Identify all current psychiatric diagnoses.  All current psychiatric diagnoses must be considered.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing in September 2013 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

A comprehensive rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain in detail why an opinion cannot be offered.  

5.  Thereafter, readjudicate the service connection issues.  If any benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




